721 F.2d 311
UNITED STATES of America, Plaintiff-Appellee,v.Alberto LOPEZ-LLERENA, Felix Parra, Jose Borges, Jose DelfinMule Vasquez, Lazaro Cruz, Jr., Hector Theodore Valdes,Fausto Manuel Sanchez, Raul Pinera, Carlos Oliver-Chirino,and Jose Luis Marino, Defendants-Appellants.
No. 82-5916.
United States Court of Appeals,Eleventh Circuit.
Aug. 30, 1983.

Weiner, Robbins, Tunkey & Ross, P.A., William R. Tunkey, Geoffrey C. Fleck, Miami, Fla., for Lopez-Llerena, Parra, and Borges.
Bruce H. Fleisher, Coral Gables, Fla., for Curuz, Valdes, Sanchez, Pinera and Chirino.
Mark King Leban, Miami, Fla., for Marino.
Stanley Marcus, U.S. Atty., Miami, Fla., Lurana Snow, Asst. U.S. Atty., Fort Lauderdale, Fla., for plaintiff-appellee.
Appeals from the United States District Court for the Southern District of Florida.
Before FAY and KRAVITCH, Circuit Judges, and ATKINS*, District Judge.
PER CURIAM:


1
AFFIRMED;  Circuit Rule 25.   See United States v. Blasco, 702 F.2d 1315 (11th Cir.1983).



*
 Honorable C. Clyde Atkins, U.S. District Judge for the Southern District of Florida, sitting by designation